Citation Nr: 1021529	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected sleep apnea prior to October 31, 2006, to include 
the issue of whether an effective date prior to that date is 
warranted for the grant of a 50 percent rating.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from September 1993 to 
November 2001.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a December 2003 decision by the RO in 
Philadelphia, Pennsylvania that denied an increase in a 
noncompensable rating for service-connected sleep apnea.  The 
Veteran appealed, and in a March 2005 rating decision, the RO 
granted a 30 percent rating, effective June 19, 2003.  A 
statement of the case was issued in April 2005, and the 
Veteran perfected his appeal for an increased rating by 
filing a statement in June 2005 which the RO construed as a 
timely substantive appeal.  

This case also comes to the Board on appeal from a June 2007 
rating decision that granted a 50 percent rating for service-
connected sleep apnea, effective October 31, 2006.  In 
statements dated in June 2007, the Veteran and his 
representative indicated that he was satisfied with the 
current 50 percent rating, but felt that the disability 
should have been rated as 50 percent disabling since the date 
of his separation from service, thus appealing for an earlier 
effective date for the grant of a 50 percent rating.  The 
Board finds that the Veteran has withdrawn his appeal as to 
entitlement to an increased rating for sleep apnea from 
October 31, 2006, but has not withdrawn his appeal as to 
entitlement to an increased rating for sleep apnea prior to 
that date.  See 38 C.F.R. § 20.204; AB v. Brown, 6 Vet. App. 
35, 39 (1993).

In a November 2007 statement of the case, the RO 
characterized the issue on appeal as entitlement to an 
effective date prior to October 31, 2006 for the award of a 
50 percent rating for sleep apnea.  A VA Form 9 (substantive 
appeal) was received from the Veteran in January 2008, in 
which he indicated that he wanted to appeal all of the issues 
listed on the statement of the case and any supplemental 
statements of the case.  As a result, the matter before the 
Board is whether a rating higher than 30 percent is warranted 
for sleep apnea at any point prior to October 31, 2006, to 
include the issue of whether an effective date prior to that 
date is warranted for the grant of a 50 percent rating.

A personal hearing was held before the undersigned Veterans 
Law Judge in April 2010.


FINDINGS OF FACT

1.  In an unappealed January 2002 decision, the RO granted 
service connection and a noncompensable rating for sleep 
apnea.  

2.  On June 19, 2003, the RO received the Veteran's claim for 
an increase in the noncompensable rating for sleep apnea.  
The RO subsequently increased the sleep apnea rating to 30 
percent, effective June 19, 2003, and to 50 percent, 
effective October 31, 2006.

3.  Medical evidence from June 19, 2003 until October 31, 
2006, shows that his obstructive sleep apnea was not so 
severe as to require the use of a continuous airway pressure 
(CPAP) machine.

4.  It is not factually ascertainable that sleep apnea 
increased to the 50 percent level on a date earlier than 
October 31, 2006 or within the year before the June 19, 2003 
claim for an increased rating.


CONCLUSIONS OF LAW

1.  During the period prior to October 31, 2006, the criteria 
for a rating in excess of 30 percent for sleep apnea have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2009).

2.  The criteria for an effective date earlier than October 
31, 2006, for an increased 50 percent rating for sleep apnea, 
are not met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.400, 4.97, Diagnostic Code 6847 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).

The RO provided the appellant pre-adjudication notice 
regarding his claim for an increased rating for service-
connected sleep apnea by a letter dated in August 2003.

Complete notice was sent in February 2007 and the claim was 
readjudicated in supplemental statements of the case dated in 
June 2007 and January 2010.  Mayfield, 444 F.3d at 1333.


As to the earlier effective date claim, in cases such as 
this, where a claim for an increased rating has been granted 
and an effective date assigned, the appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for 
an earlier effective date.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim. Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Moreover, the Veteran's statements and testimony demonstrate 
that he is aware of the pertinent rating criteria relevant to 
his case.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran contends that his service-connected sleep apnea 
should have been rated as 50 percent disabling since November 
6, 2001, the date of his separation from military service.  
He has perfected an appeal as to entitlement to an increased 
rating for sleep apnea during the period prior to October 31, 
2006, and as to entitlement to an effective date prior to 
October 31, 2006 for the grant of a 50 percent rating.


Initially, the Board notes that in a January 2002 rating 
decision, the RO granted service connection and a 
noncompensable rating for sleep apnea.  The Veteran was 
notified of this decision by a January 2002 letter, he did 
not file an appeal, and the decision became final.  See 
38 U.S.C.A. § 7105, 38 C.F.R. §§ 3.104, 20.200, 20.302.  The 
January 2002 rating decision is final in the absence of clear 
and unmistakable error, which has not been alleged by the 
Veteran.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

On June 19, 2003, the RO received the Veteran's request to 
reopen his claim for sleep apnea, which the RO correctly 
construed as a claim for entitlement to an increased rating 
for sleep apnea.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  Under 
this provision, the effective date assigned for the award of 
an increased rating in this case may be no earlier than June 
19, 2003, because that was the date that the RO received the 
Veteran's claim for an increased rating for sleep apnea.  As 
discussed below, after a review of the evidence, the Board 
finds that there is no evidence of a factually ascertainable 
date on which the service-connected sleep apnea increased in 
severity within the year preceding the June 2003 increased 
rating claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has rated the Veteran's service-connected sleep apnea 
as noncompensable from November 7, 2001; 30 percent disabling 
from June 19, 2003; and 50 percent disabling from October 31, 
2006, under Diagnostic Code 6847.

Disability due to obstructive sleep apnea is rated under a 
general set of criteria applicable to the respiratory system 
found at 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under the 
criteria found at Diagnostic Code 6847, a noncompensable 
rating is warranted for asymptomatic but documented sleep 
disorder breathing.  A 30 percent disability rating is 
warranted for persistent day-time hypersomnolence.  A 50 
percent disability rating is warranted when the disability 
requires the use of a breathing assistance device such as a 
continuous airway pressure (CPAP) machine.  A total, 100 
percent, disability rating is warranted for chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or requires tracheostomy.  Id.

Service treatment records reflect that the Veteran was 
diagnosed with obstructive sleep apnea (OSA) during service.  
A sleep study was performed in late January 2001, and showed 
severe OSA.  The examiner opined that the Veteran's condition 
was severe, and one of the worst he had seen in a while.  A 
C-PAP trial was recommended.  The service treatment records 
contain prescriptions for a CPAP machine dated in April and 
June 2001, and certifications of necessity dated in April and 
June 2001 indicating that the Veteran needed a CPAP machine 
for sleep apnea indefinitely.

A May 2001 medical evaluation board report reflects that in 
October 2000, the Veteran underwent oropharyngeal surgery 
(uvulopalatopharyngoplasty), with success.  Subsequent sleep 
studies showed episodes of partial apnea.  A C-PAP trial was 
obtained, which showed the Veteran to be optimally titrated 
to C-PAP / Bi-PAP pressure of 11 cm.  The Veteran since then 
had no further recurrence of symptoms.  It was noted that in 
February 2001, an ear, nose and throat (ENT) specialist 
recommended that the Veteran use a C-PAP machine, and if he 
had difficulty tolerating the machine, then a revision to his 
oropharyngeal surgery may be considered.  The final diagnosis 
was OSA, status post uvulopalatopharyngoplasty, with a 
history of septoplasty.  The report concluded that the 
Veteran was doing very well on his present C-PAP machine 
without any difficulty, and that he would probably have a 
lifetime need for this equipment.  A medical disability 
discharge was recommended.

A June 2001 treatment note reflects that the Veteran had 
documented OSA which had failed palatotomy, but had been 
successfully treated with C-PAP machine.  It was noted that a 
permanent machine had been requested for the Veteran and he 
was told that if he accepted the machine the Air Force had no 
obligation to maintain or repair it, and the Veteran agreed.  
In June 2001, it was noted that the Veteran was found fit and 
returned to duty.

At a December 2001 VA examination, the Veteran reported that 
he had a history of sleep apnea and was tried on a C-PAP 
machine but could not use it as it was too uncomfortable.  He 
said he needed 11 to 12 hours of sleep per night to get 
adequate sleep.  He reported a minimal amount of daytime 
sleepiness.  The diagnostic impression was mild sleep apnea.  
The examiner opined that the Veteran was prone for 
progression of his condition if he gained weight.  He noted 
that the Veteran had surgery to improve his symptoms but was 
still symptomatic.

There are no treatment records relating to sleep apnea dated 
between the December 2001 examination and the June 2003 
claim.


At a September 2003 VA examination, the Veteran reported that 
he slept from 9:00 in the evening until 6:00 in the morning.  
He had some excessive daytime sleepiness but did not require 
naps.  The examiner wrote, "Apparently, he does not have his 
C-PAP machine anymore since he was discharged from the 
service.  He would like to have it restarted.  He feels that 
he had more energy when he had it and snored less."  The 
diagnosis was moderate degree of sleep apnea, as described, 
with symptoms of snoring, status post surgery.  The examiner 
opined that he was prone to fluctuations in his symptoms.

By a statement received in July 2004, the Veteran said he had 
a C-PAP machine at his last duty station in 2001, but had to 
give it back because it was leased.  He said he had fallen 
asleep at work numerous times.

In August 2006, the Veteran submitted a photocopy of a 
document from a private medical facility reflecting that the 
Veteran returned a CPAP machine in August 2001.

VA outpatient treatment records dated since August 2006 
reflect complaints and treatment for sleep apnea.  In mid-
August 2006, the Veteran reported that he was diagnosed with 
sleep apnea in service.  He said he had a machine during 
service but had been unable to get the machine since 
separation from service.  He stated that he had not had it 
since 2001.  He was referred for evaluation of sleep apnea.  
He was given a CPAP machine on October 31, 2006, to be used 
for a 5-night test for sleep apnea.  In November 2006, his 
sleep study results showed OSA, and a CPAP apparatus was 
ordered for him.  In January 2007 it was noted that he had 
been using a CPAP machine for 2+ months.

At a February 2007 VA examination, the Veteran reported that 
he used a CPAP machine at night on a daily basis, and fell 
asleep four to six times per day with durations lasting from 
one to three minutes in an eight-hour period.  He reported 
that he was about to lose his job because he "constantly" 
fell asleep on the job.  On examination, there was no 
evidence of cor pulmonale or pulmonary hypertension on 
cardiac auscultation.  The examiner opined that the Veteran 
did not appear lethargic.  The diagnosis was symptomatic OSA 
with short episodes of daytime somnolence four to six times 
per day lasting one to three minutes.  He used a nasal CPAP 
machine at bedtime.  The severity of the sleep apnea could 
not be determined from the Veteran's history.

An April 2007 sleep lab consultation report reflects that the 
Veteran had known OSA and was currently on CPAP with 
adherence on about half of the nights.  He had a home 
overnight unattended sleep study in April 2007 that showed 
OSA.

A May 2007 VA treatment note reflects that the Veteran had 
sleep apnea and was on positive airway pressure (PAP) 
treatment returned for follow-up after using CPAP for more 
than 6 months.  It was noted that he was initially diagnosed 
in 2001, but CPAP therapy was brief at that time because of 
insurance and finances.  The treatment provider indicated 
that that the Veteran had OSA and needed nightly therapy, and 
could possibly have complications if the condition was 
untreated.  She diagnosed severe OSA.

At his April 2010 hearing, the Veteran testified that he was 
given a leased CPAP machine during active duty service, and 
that he still had the machine in his possession at the time 
of his VA examination.  He said he finally obtained a CPAP 
machine from VA in 2006.  He stated that he had been using 
the prior leased machine from 2001 to 2006 and making the 
payments himself.

The Board has considered the Veteran's very recent assertion 
that he required the use of a CPAP machine since service.  In 
this regard, it is noted that the Veteran is competent to 
attest to facts surrounding his claims, in particular the 
kind of therapy he used since at separation and thereafter.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself. The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  Here, the contemporary medical 
evidence following separation from service as well as the 
Veteran's own statements made during the course of VA 
examinations and VA treatment conflict with his more recent 
assertions.  The Board finds the contemporaneous medical 
records and the Veteran's contemporaneous statements to be 
very probative evidence against his claim.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous 
evidence has greater probative value than history as reported 
at a later date by a veteran).

Although the service treatment records show that in 2001 the 
Veteran was prescribed a CPAP machine for sleep apnea during 
service, in multiple post-service treatment records and VA 
examination reports, the Veteran has repeatedly stated that 
he did not have a CPAP machine and was not using a CPAP 
machine because he returned his prior CPAP machine in 2001.  
There is no evidence, other than the Veteran's recent 
testimony in 2010, showing that he used a CPAP machine during 
the period from separation from service until the fall of 
2006, and his recent testimony contradicts his many prior 
statements denying such use.  Moreover, during the period 
prior to August 2006, the Veteran does not report treatment 
for sleep apnea and there is no evidence of treatment for 
sleep apnea.  The earliest medical evidence subsequent to 
service that indicates the need for a CPAP machine to treat 
sleep apnea is dated on October 31, 2006.  

In short, the symptomatology identified by medical records 
during the period from June 19, 2003 until October 31, 2006 
does not approximate the criteria for a 50 percent rating for 
sleep apnea.  Simply put, there is no evidence that the 
Veteran required the use of a breathing assistance device 
during this period.  See 38 C.F.R. § 4.97, Diagnostic Code 
6847.  To the contrary, the September 2003 examiner 
specifically found that the Veteran was not currently using a 
CPAP machine.

The first medical evidence of more severe symptomatology is 
not shown until October 31, 2006, when a CPAP machine was 
ordered for the Veteran.  Since there is no medical evidence 
that supports a 50 percent rating prior to October 31, 2006, 
the Board finds that such is the correct date for assignment 
of a 50 percent disability rating for sleep apnea.

The weight of the medical evidence of record during the 
period under appeal (from the date of his June 19, 2003 claim 
until October 31, 2006) does not show that the Veteran's 
sleep apnea met the criteria for a 50 percent rating under 
Diagnostic Code 6847.  There is no evidence of an increase in 
disability prior to October 31, 2006, let alone within the 
year preceding the June 2003 increased rating claim.  
Therefore, an award of a 50 percent disability rating for 
obstructive sleep apnea prior to October 31, 2006 is not 
warranted.  Id.; 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o).

During the period prior to October 31, 2006, the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation for the service-connected 
sleep apnea is adequate and referral for an extraschedular 
rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

An increased rating in excess of 30 percent for service-
connected sleep apnea prior to October 31, 2006 is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


